Citation Nr: 0506419	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976, to include service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In April 1999, the veteran provided testimony from 
the RO at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is of 
record.  In May 1999, the Board granted reopening of the 
veteran's claim, found the reopened claim to be well grounded 
and remanded the reopened claim to the RO for additional 
development.  The case was again remanded by the Board in 
October 2000.

In July 2002, the Board issued a decision that denied the 
veteran's claim for service connection for polyneuropathy.  
The veteran, in turn, appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).

On April 30, 2003, the Court issued an order that granted a 
joint motion of the parties, vacated the Board's July 2002 
decision, and remanded the matter on appeal to the Board for 
action in compliance with the joint motion.

Thereafter, the case was remanded by the Board in September 
2003 for action in compliance with the joint motion.


FINDING OF FACT

Polyneuropathy was not present in service or within one year 
of the veteran's discharge from service; polyneuropathy is 
not etiologically related to the veteran's exposure to 
herbicides or any other incident of service, or to a service-
connected disability.


CONCLUSION OF LAW

Entitlement to service connection for polyneuropathy is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the claim herein at issue, the Board notes 
that a substantially complete claim was received and 
initially adjudicated prior to the enactment of the VCAA.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in February 2004.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in November 2004.  Furthermore, in this case, there is 
no indication or reason to believe that the RO's decision 
would have been different had the claim not been adjudicated 
before the RO provided the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the claim 
for service connection for polyneuropathy.

Factual Background

The veteran served on active duty from October 1968 to 
November 1976, to include service in the Republic of Vietnam.  
His service medical records do not document any complaints or 
abnormal findings related to polyneuropathy.

In a February 1977 rating decision, the RO granted service 
connection for post-operative adenocarcinoma of the right 
kidney and assigned a 30 percent evaluation.

A May 1979 VA outpatient treatment record notes the veteran's 
complaints of "Charlie horses" in his legs.  A January 1981 
VA outpatient treatment record notes the veteran's complaints 
of numbness in both hands and arms that "comes and goes."

A January 1981 VA medical certificate notes that the veteran 
was seen for an Agent Orange examination.  It was noted that 
the veteran had no known problems related to Agent Orange, 
but that recent progress notes showed the veteran's 
complaints of numbness in his arms and hands.

Private outpatient treatment records dated from March 1992 to 
February 1994 reveal that the veteran complained of numbness 
in various parts of the body.  The diagnoses included 
possible neuralgia and paresthesia.

In a February 1993 letter, Robert L. Glanzman, M.D., noted 
that the veteran had a one-year history of intermittent 
numbness of the arms, legs, and face.  Dr. Glanzman noted 
that physical examination was essentially normal.  He was 
unable to provide a definite diagnosis.

In a September 1993 report, Susan F. Mickel, M.D, stated that 
she believed the veteran's paresthesias were predominately 
anxiety related.  

A January 1994 report from Catherine A. Kroll, D.O. states 
that she had treated the veteran for various complaints since 
October 1985.  Beginning in January 1993, the veteran 
complained of numbness of the arms, legs, and mouth.  Dr. 
Kroll noted that other physicians had indicated that the 
etiology of the veteran's numbness was either anxiety or mild 
B 12 folate deficiency.

The veteran underwent a VA examination in March 1994.  He 
complained of numbness and tingling in the hands, feet, and 
face.  The diagnoses were carpal tunnel syndrome of the 
wrists, status-post decompression medial nerve bilaterally 
with persistent symptoms; and paresthesia of the hands, feet, 
and central face, of unknown etiology.

A March 1994 private outpatient treatment record notes that 
the veteran's neuropathy had persisted without any clear 
etiology.  The impression was polyneuropathy.

In a letter dated in May 1994, Terry W. Fuller, M.D., noted 
that additional testing needed to be conducted in order to 
determine the etiology of the veteran's peripheral 
neuropathy.  In a December 1994 letter, Dr. Fuller stated 
that the veteran's prior Agent Orange exposure appeared to be 
minimal and that it would seem unlikely that his neuropathy 
is related to that, but of course, it would be difficult to 
entirely exclude that.

A report of VA hospitalization from April to May 1996 notes 
that the veteran reported tingling and paresthesia in both 
lower extremities up to the knees and both upper extremities 
up to the mid forearms.  He was diagnosed with probable 
amyotrophic lateral sclerosis, and sensorimotor 
polyneuropathy

An August 1996 report of VA hospitalization notes the 
veteran's ongoing complaints of intermittent numbness and 
tingling from his knees to his feet and from his elbows to 
his digits.  The diagnosis was polyneuropathy.

In December 1996, the veteran underwent a VA examination.  
The examiner concluded that the veteran's polyneuropathy 
might be secondary to perineal plastic syndrome due to the 
veteran's service-connected adenocarcinoma of the right 
kidney or that it could be due to amyotrophic lateral 
sclerosis.

At an April 1998 hearing before an RO hearing officer, the 
veteran testified that he was exposed to Agent Orange during 
service and that caused his neuropathy.

The veteran submitted medical literature in support of his 
claim in April 1998.  The literature pertains to the 
relationship between exposure to herbicides and peripheral 
neuropathy.

During an April 1999 videoconference hearing before the 
undersigned, the veteran testified that he was exposed to 
Agent Orange during his service in Vietnam.

When the veteran underwent a VA examination of the peripheral 
nerves in October 1999, he was in a wheelchair.  The 
examiner's impression was mixed sensory motor neuropathy.  
The examiner further commented that the etiology of the 
peripheral neuropathy was unclear.  It was noted that the 
onset in late 1993 with a sensory component which rapidly 
progressed to a motor involvement is suggestive of chronic 
inflammatory neuropathy.  It was the examiner's opinion that 
the etiology of the polyneuropathy, although obscure, was not 
related to Agent Orange exposure which happened almost 20 
years prior to the first symptoms.  Furthermore, the examiner 
stated that the etiology of the peripheral neuropathy was not 
to be linked to the adenocarcinoma of the right kidney 
diagnosed in 1976 since paraneoplastic remote cancer effects 
are unlikely to happen 17 years after the diagnosis of the 
tumor.

In May 2000, the veteran submitted a statement in which he 
reported that he was seen at the "Marquette outreach clinic" 
in April 2000.  The veteran stated that during that visit he 
was asked why VA had not connected his neuropathy to his 
service connected right nephrectomy for adenocarcinoma.

Records received from Marquette General Hospital include 
duplicates of letters dated in May and December 1994 from Dr. 
Fuller in which he stated that the veteran's prior Agent 
Orange exposure appeared to be minimal and it would seem 
unlikely that his neuropathy was related to that, but it 
would be difficult to entirely exclude that.

In a VA outpatient treatment record dated in August 2000, the 
examiner stated that he agreed with prior consultants that 
the veteran's polyneuropathy seemed to be related to Agent 
Orange.

In a July 1999 disability report from the Social Security 
Administration (SSA), it was noted that the veteran was 
receiving disability payments for a primary diagnosis of 
peripheral neuropathy.

The claims folder was reviewed by a VA neurologist in October 
2001.  He stated that given the presence of upper motor 
neuron findings the veteran could have a form of motor neuron 
disease and that at this point and time after six years, this 
would certainly be a variant of typical ALS in that the 
clinical course tends to be much shorter.  He indicated that 
sensory abnormalities are found in a small percent of 
patients so their presence would not preclude the diagnosis.  
He believed, however, that the possibility of an inflammatory 
polyneuropathy could not be completely excluded and that no 
definite and final conclusion concerning the diagnosis could 
be reached.  With respect to the issue of causation, it was 
the physician's opinion that the condition was not related to 
Agent Orange exposure.  He noted that the onset of the 
condition was in 1994 or later, at least 15 years after the 
last date of exposure, and that that this would be a highly 
unlikely mechanism with respect to toxic neuropathy.  Also, 
the examiner noted that the literature does not support 
polyneuropathy secondary to Agent Orange exposure.  The 
examiner stated that the opinions were expressed to a 
reasonable degree of neurological certainty, based on the 
records reviewed.

Duplicate medical literature (addressed above) was received 
in April 2002.

The veteran submitted medical literature in support of his 
claim in August 2003 and July 2004.  The majority of this 
literature is duplicative of evidence previously submitted by 
the veteran (addressed above); additional literature notes 
that muscle weakness, cramps and spasms are associated with 
motor nerve damage; and pain, tingling, and numbness are 
associated with sensory nerve damage.

VA outpatient treatment records dated in 2004 note the 
veteran's ongoing neuropathic problems.  A March 2004 
treatment record notes that the veteran presented with a 
confusing picture of lower motor neuron findings with slow 
degenerative process and blepharospasm.  The examiner noted 
that extensive evaluations had failed to reveal the etiology 
of the veteran's symptomatologies.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as organic diseases 
of the nervous system, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service- 
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
polyneuropathy.  

The evidence does not suggest nor has it been contended that 
the veteran had neuropathy during service or manifested it 
within one year thereof.  The veteran contends that service 
connection is warranted for this disability because it 
resulted from his exposure to herbicides in service or from 
his service-connected kidney cancer.  While the Board has 
considered the veteran's contentions, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence does include an August 2000 outpatient treatment 
record noting a cursory statement that there could be a link 
between the veteran's neuropathy and Agent Orange exposure in 
service.  This medical opinion is of limited probative value 
because the rationale for the opinion was not provided.  On 
the other hand, two VA physicians (in October 1999 and 
October 2001) have offered their opinions that the veteran's 
neuropathy is not related to Agent Orange exposure in 
service.  Their opinions are based upon a review of the 
veteran's pertinent medical history.  In addition, both 
physicians supported their conclusions.  Both physicians 
found it to be significant that the neuropathy was not 
manifested until many years after the last date of the 
veteran's Agent Orange exposure.  Moreover, the neurologist 
who provided the October 2001 opinion noted that the 
literature did not support the existence of a causal 
relationship between Agent Orange exposure and chronic 
neuropathy.  Therefore, the Board's has found these medical 
opinions, particularly the October 2001 opinion, to be of 
greater probative value than the opinion supportive of the 
claim.

Moreover, neither chronic peripheral neuropathy nor 
polyneuropathy is among the diseases subject to presumptive 
service connection on an Agent Orange basis because the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent, and the 
occurrence of chronic peripheral neuropathy or polyneuropathy 
in humans.  See 38 C.F.R. § 3.309(e).

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection on a 
direct or presumptive basis.

With respect to whether service connection is warranted on a 
secondary basis, the Board notes that a December 1996 VA 
examiner concluded that the veteran's polyneuropathy might be 
secondary to perineal plastic syndrome due to the veteran's 
service-connected adenocarcinoma of the kidney.  The examiner 
did not assess the likelihood of such a relationship or 
support his conclusion.  The October 1999 VA examiner 
reviewed the veteran's pertinent medical history and 
concluded that the neuropathy was not etiologically related 
to the adenocarcinoma of the right kidney.  This examiner 
properly supported his conclusion, noting that the veteran's 
adenocarcinoma of the right kidney was diagnosed in 1976 and 
that paraneoplastic remote cancer effects are unlikely to 
happen 17 years after the diagnosis of the tumor.  
(Parenthetically, the Board notes that while the veteran was 
seen with complaints of numbness in the arms and hands on 
several occasions in 1981, polyneuropathy was not diagnosed 
at that time and there is no medical evidence indicating that 
those symptoms were manifestations of the subsequently 
diagnosed polyneuropathy.  In fact, the veteran was 
ultimately diagnosed with bilateral carpal tunnel syndrome, 
see March 1994 VA examination report, for which he underwent 
carpal tunnel release.)  Furthermore, the Board notes that 
the October 2000 remand was based on the veteran's statement 
that there was medical evidence linking his polyneuropathy to 
his service-connected post-operative adenocarcinoma of the 
kidney.  Medical treatment records received subsequent to the 
remand did not provide such evidence nor has the veteran 
provided or identified any available medical evidence of such 
a nexus.

Therefore, the Board must also conclude that the 
preponderance of the evidence is against the claim for 
service connection on a secondary basis.


ORDER

Entitlement to service connection for polyneuopathy is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


